Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
  Applicant's election without traverse of Group I, claims 1-17 and 20 in the replyfiled on November 17, 2021 is acknowledged. 
	
Status of Claims
	Claims 1-21 are pending in the application. Claims 18,19 and 21 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-17 and 20 have been examined to the extent they read on the elected subject matter of record.




Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 11/21/2018 is a national stage entry of PCT/NL2017/050326 with an international filing date of 05/23/2017 and claims foreign priority to EP 16171320.1, filed 05/25/2016 


Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 
or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by DE LEEDE et al. (WO2012/158030, IDS of 11/17/2021).
Applicant claims process for preparing dual drug delivery devices for oral administration of a second and first active ingredient to a subject in need thereof, said process comprising the steps of (i) providing a time controlled, immediate release drug delivery system comprising a core comprising cellulose, a filler selected from an organic and/or an inorganic salt, and the first active ingredient, being an active ingredient for treatment male or female sexual dysfunction, decreased/absence of sexual desire, sexual arousal problems, or erectile dysfunction, and a first coating surrounding said core, said first coating comprising a hydrophobic polymer and a hydrophilic substance; and (ii) spray coating said time controlled, immediate drug delivery systems with testosterone or a functional analogue or derivative thereof in amounts in the spray coated layer within 10% of the desired pharmaceutical amounts.
De Leede et al. disclose the preparation of a preferred drug delivery system in examples 3 and 4 on pages 49-53.  Specifically, Example 3 discloses the preparation of the core comprising croscarmellose, dicalcium phosphate, magnesium stearate, sildenafil citrate (active used to treat  erectile dysfunction), and Pharmacel PH102 (microcrystalline cellulose).  The aforementioned core was then coated with a first composition comprising Ethocel 20 and Avicel PH 105 which was sprayed with a nozzle 


DE LEEDE et al. meet all of the limitations of the claims and the claims are thereby anticipated.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4,6-17 and 20 are rejected under 35 USC 103 as being obvious over DE LEEDE et al. (WO2012/158030, IDS of 11/17/2021).


Applicant’s Invention

Applicant claims a process for preparing dual drug delivery devices for oral administration of a second and first active ingredient to a subject in need thereof, said process comprising the steps of (i) providing a time controlled, immediate release drug delivery system comprising a core and a first coating surrounding said core, - wherein the core comprises cellulose, a filler selected from an organic and/or an inorganic salt, and the first active ingredient, being an active ingredient for treatment male or female sexual dysfunction, decreased/absence of sexual desire, sexual arousal problems, or 



Determination of the scope and the content of the prior art
(MPEP 2141.01)

DE LEEDE et al. teach a time controlled, immediate release drug delivery system for oral administration of a first active ingredient to a subject in need thereof, the system comprising a core comprising cellulose, a filler selected from an organic and/or an inorganic salt, and a first active ingredient, and a first coating surrounding the core, said first coating comprising a hydrophobic polymer and a hydrophilic substance. wherein said filler is an inorganic salt (claims 1 and 2 of De Leede et al.).  The hydrophobic polymer of the first coating is ethylcellulose (claim 7 of De Leede et al.) and the first active is sildenafil or buspirone (claims 13 and 14 of De Leede et al.).  De Leede et al. teach a dual drug delivery device, comprising the time controlled, immediate release drug delivery system according to any one of claims 1-14, wherein the first coating of the drug delivery system is surrounded by a second coating comprising a second active ingredient (claim 15 of De Leede et al.) wherein the second coating comprises hydroxypropylmethylcellulose (claim 16 of De Leede et al.).  De Leede et al. teach that the second active ingredient is testosterone or a functional analogue of testosterone 



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of DE LEEDE et al. is that DE LEEDE et al. do not expressly teach spraying and drying of the testosterone onto the core can be performed at a maximum temperature of 55 degrees Celsius.  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both DE LEEDE et al.  and the instant claims are directed to dual drug delivery devices for oral administration. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of DE LEEDE et al.  to arrive at a process for preparing dual drug delivery devices for oral administration of a second and first active ingredient to a subject in need thereof wherein testosterone is sprayed and dried at a maximum temperature of 55 degrees Celsius.  The second coating was sprayed with a nozzle … on a batch of tablets comprising a core and first coating as shown in example 3. Spraying was preformed in small spraying-vessel (glass). The vessel was heated with hot air to evaporate ethanol” (page 52, lines 25-28). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).























Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617